UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2458


MARJORY CHILDS,

                    Plaintiff - Appellant,

             v.

WESTERN TIDEWATER COMMUNITY SERVICES BOARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:19-cv-00002-MSD-RJK)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marjory Childs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marjory Childs appeals the district court’s order dismissing her civil action without

prejudice for failure to prosecute. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Childs v. W.

Tidewater Cmty. Servs. Bd., No. 2:19-cv-00002-MSD-RJK (E.D. Va. Nov. 18, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2